DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Assignment Information
	The assignee information section (page 5) of the Applicant Data Sheet (ADS) filed 5/13/2020 reads the organization name as “L'Air Liquide, Societe Anonyme pour l'Etude et l'Exploitation des Procedes Georges Claude”. Customer No. 40582 is associated with “American Air Liquide”.
It is noted that inclusion of this information in the application data sheet does not substitute for compliance with any requirement of 37 CFR part 3 to have an assignment recorded by the Office. Providing assignee information in the application data sheet is considered a request to include such information on the patent application publication, since there is no other reason for including such information in the application data sheet. Assignment information must be recorded to have legal effect. Assignees who are the applicant will appear on the patent application publication as the applicant and only need to separately provide assignee information in the assignee information section if identification as an assignee is also desired on the patent application publication. See MPEP 605.05(a)(IV)).



Claim Interpretation (1)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim limitation “entry/exit portion…for putting in and taking out the solid material container” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “portion” coupled with functional language “putting in and taking out the solid material container” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “portion” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover “a door” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 9, lines 19-20).

	
Claim limitation “heating portion for heating” in claims 1, 4, 5, and 6 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “portion” coupled with functional language “heating without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “portion” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 4-6 has/have been interpreted to cover “an electric heater 

Claim limitation “temperature measuring portion” in claims 1, 5, and 8 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “portion” coupled with functional language “temperature measuring” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “portion” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 5, and 8 has/have been interpreted to cover “a temperature sensor” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 9, lines 28-31).

Claim limitations “operation input portion” and “display portion” in claim 5 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “portion” coupled with functional language “operation input/display” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “portion” is merely a generic placeholder for the term “means.”


Claim limitation “cabinet control portion” in claims 6-8 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “portion” coupled with functional language “cabinet control portion” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “portion” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 6-8 has/have been interpreted to cover “an electronic controller” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 11, lines 7-31). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). See MPEP 2181(II)(A).

Claim limitation “semiconductor manufacturing device” in claims 7 and 8 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth device” coupled with functional language “semiconductor manufacturing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 7 and 8 has/have been interpreted to cover “a deposition chamber” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 1, lines 27-29).


Claim Interpretation (2)
In claim 6, without “configured to” language between the cabinet control portion and the claimed operation, the limitation “for controlling the heating portion in such a way that the inside of the solid material container reaches a prescribed temperature” has been given its broadest reasonable interpretation and thus interpreted as an intended use of the cabinet control portion.
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the controller actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed manner (Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

	
In claim 7, without “configured to” language between the cabinet control portion and the claimed operation, the limitation “if the weight of the solid material container or the residual quantity of the solid material becomes equal to or less than a threshold, performs control to close a control valve disposed in a sublimed gas delivery pipe and/or an outlet valve of the solid material container by sending instructions thereto, and/or to close a control valve disposed in a carrier gas introduction pipe and/or an inlet valve of the solid material container by sending instructions thereto, in such a way as to stop the feed of a sublimed gas and/or an entrained gas of a carrier gas to a semiconductor manufacturing device” has been given its broadest reasonable interpretation and thus interpreted as an intended use of the cabinet control portion.
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the controller actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed manner (Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

In claim 8, without “configured to” language between the cabinet control portion and the claimed operation, the limitation “which performs control to drive the cooling blower after stopping the feed of the entrained gas of the sublimed gas and the carrier gas to the semiconductor manufacturing device, and which performs control to stop the cooling blower when the temperature measured by the temperature measuring portion 
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the controller actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed manner (Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Claim 4 recites “wherein the shortest distance between a hood distal end of the blowing portion and the solid material container or the heating portion covering the solid material container is at most equal to 10 cm.” The terms “shortest” and “at most” render this limitation indefinite since it is unclear whether the distance is intended to be 10 cm 
[Spec., Pg. 10, lines 3-8] A shortest distance (d1) from a distal end of the blowing portion hood 32 to the side surface of the solid material container 5 is preferably 1 cm to 10 cm. If the detachable electric heater jacket is attached, the shortest distance (d1) from the distal end of the blowing portion hood 32 to the side surface of the detachable electric heater jacket is preferably 1 cm to 10 cm.
	
The limitation will be interpreted as “wherein the 

Claim 7 recites “the residual quantity of the solid material” in line 3. There is lack of antecedent basis for these limitations in the claim since neither claim 7 nor claim 1 previously recite solid material or a residual quantity thereof. It is further unclear whether “the residual quantity of the solid material” refers to material in the solid material container, or other material elsewhere. The limitation will be interpreted as “a residual quantity of a solid material in the solid material container” for clarity.

Claim 7 recites “stop the feed of a sublimed gas and/or an entrained gas of a carrier gas” in line 8. There is lack of antecedent basis for this limitation in the claim since neither claim 7 nor claim 1 previously recite any gas feed. The limitation will be interpreted as “stop a feed of a sublimed gas and/or an entrained gas of a carrier gas” for clarity.

Claim 8 recites “stopping the feed of the entrained gas of the sublimed gas and the carrier gas to the semiconductor manufacturing device” in lines 3-4. There is lack of antecedent basis for “the feed”, “the entrained gas”, “the sublimed gas”, “the carrier gas” and “the semiconductor manufacturing device” since neither claim 8 nor claim 1 previously recite these elements. The limitation will be interpreted as “stopping a feed of a semiconductor manufacturing device” for clarity.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  

Regarding claim 7, the omitted elements are: “a control valve disposed in a sublimed gas delivery pipe”, “an outlet valve of the solid material container”, “a control valve disposed in a carrier gas introduction pipe”, “an inlet valve of the solid material container”, “a source of a sublimed gas and/or an entrained gas of a carrier gas”.
Claim 7 previously recites that the cabinet control portion performs control to close a control valve disposed in a sublimed gas delivery pipe and/or an outlet valve of the solid material container by sending instructions thereto, and/or to close a control valve disposed in a carrier gas introduction pipe and/or an inlet valve of the solid material container by sending instructions thereto.
Apparatus claims must positively recite all of the necessary structure that is required for the claimed invention to perform the intended operation(s) or claimed function(s). In other words, it is unclear how the cabinet control portion performs control of the claimed valves since the claims neither define the claimed cabinet as possessing said valves nor the structural relationship between the claimed cabinet and the claimed valves.

Claim 7 further recites “stopping the feed of a sublimed gas and/or an entrained gas of a carrier gas to a semiconductor manufacturing device”. Without positively reciting a source of sublimed gas or carrier gas source, this limitation is indefinite since the structural relationship between the claimed cabinet and the claimed gas feeds is unclear.
As mentioned above, apparatus claims must recite all of the necessary structure that is required for the claimed invention to perform the intended operation(s) or claimed function(s).

Claim 8 recites “stopping the feed of the entrained gas of the sublimed gas and the carrier gas to the semiconductor manufacturing device”. Similar to above, without positively reciting a source of sublimed gas or carrier gas source, this limitation is indefinite since the structural relationship between the claimed cabinet and the claimed gas feeds is unclear.
As mentioned above, apparatus claims must recite all of the necessary structure that is required for the claimed invention to perform the intended operation(s) or claimed function(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jurcik (USP 6076359) in view of Garrett (USP 4989160).

	The expression “provided with” has been interpreted as “comprising” (see MPEP 2111.03(I)).

Regarding claim 1, Jurcik teaches cabinet (003) capable of handling a solid material container (col. 9, lines 37-46; see for example Fig. 10), provided with: 

an exhaust duct (005) attached to a portion of the main body (col. 9, lines 37-46); 
a heating portion (100) for heating the solid material container (col. 9, lines 66-67 through col. 10, lines 1-26; col. 10, lines 49-56); 
a temperature sensor 316 (temperature measuring portion) for measuring a temperature of the solid material container (col. 12, lines 65-67 through col. 13, lines 1-26; see for example Fig. 13); and 
a cooling blower (007) for blowing cooling air toward the solid material container (col. 9, lines 47-55; see for example Fig. 10). 

Jurcik does not explicitly show an entry/exit portion which is attached to a portion of the main body, for putting in and taking out the solid material container.
However, Garrett teaches a gas cabinet 10 provided with doors 12,14 for the benefit of removing and exchanging gas cylinders (col. 5, lines 39-66 through col. 6, lines 13-25; see for example Fig. 1). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention provide doors with the cabinet of Jurcik, as taught by Garrett, for the benefit of removing and exchanging gas cylinders.

Regarding claim 6, Jurcik further teaches a cabinet control portion as a computer (col. 13, lines 57-59; see for example Fig. 16). Thus, the computer of Jurcik is capable of controlling the heating portion (100) in such a way that the inside of the solid material 

Regarding claim 7, as mentioned above, Jurcik further teaches that the cabinet control portion is a computer (col. 13, lines 57-59; see for example Fig. 16). Thus, the computer of Jurcik is capable of performing control to close an outlet valve (304) of the solid material container by sending instructions thereto, in such a way as to stop the feed of a sublimed gas and/or an entrained gas of a carrier gas to a semiconductor manufacturing device, if the weight of the solid material container or the residual quantity of the solid material becomes equal to or less than a threshold, since the computer can receive command input to carry out the claimed function (col. 11, lines 28-33; col. 12, lines 55-67 through col. 13, lines 1-12; col. 13, lines 65-67 through col. 14, lines 1-25; see for example Fig. 13). See MPEP 2114.

Regarding claim 8, as mentioned above, Jurcik further teaches that the cabinet control portion is a computer (col. 13, lines 57-59; see for example Fig. 16). Thus, the computer of Jurcik is capable of performing control to drive the cooling blower (007) after stopping a feed of an entrained gas of sublimed gas and carrier gas to a semiconductor manufacturing device, and capable of performing control to stop the cooling blower (007) when the temperature measured by the temperature sensor 316 (temperature measuring portion) has become equal to or less than a threshold, since the computer can receive command input to carry out the claimed function (col. 11, lines .


Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jurcik (USP 6076359) in view of Garrett (USP 4989160) as applied to claim 1 above, in further view of Hirshberg (US 20100162685).
Regarding claim 2, Jurcik does not explicitly teach that the cooling blower (007) comprises an opening surface area of an intake portion and an opening surface area of a blowing portion that are substantially the same. 
However, Hirshberg teaches an opening surface area of an intake portion (110) and an opening surface area of a blowing portion (118) that are substantially the same, for the benefit of achieving slower air flow and increase in pressure (para 0091; see for example Fig. 5). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling blower of Jurcik, in the manner taught by Hirshberg, for the benefit of achieving slower air flow and increase in pressure.

Regarding claim 3, Jurcik does not explicitly teach that the cooling blower (007) comprises an opening surface area of a blowing portion is smaller than an opening surface area of an intake portion.
However, Hirshberg teaches a cooling blower (120) comprising an opening surface area of a blowing portion (118) that is smaller than an opening surface area of 

Regarding claim 4, Jurcik does not explicitly teach that the cooling blower (007) comprises a hood.
However, Hirshberg teaches a cooling blower (120) comprising a hood that forms pod 100, for the benefit of keeping airflow isentropic (para 0063; see for example Fig. 1). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling blower of Jurcik, in the manner taught by Hirshberg, for the benefit of keeping airflow isentropic.

The apparatus of the prior art combination of Jurcik and Hishberg is capable of meeting the limitation “the distance between a hood distal end of the blowing portion and the solid material container is at most equal to 10 cm”, since an operator is capable of placing gas cylinder(s) at various distances from the cabinet walls and/or cabinet components such as the cooling blower (see for example Fig. 10 of Jurcik). Thus, the placement of the gas cylinder within 10 cm of the blowing portion is considered a method of operating the claimed apparatus (see MPEP 2114). (Applicant’s specification discloses an operator places the gas cylinder 10 cm away merely to avoid contact with the hood distal end of the blowing portion of the cooling blower; Spec., Pg. 4, lines 15-20).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jurcik (USP 6076359) in view of Garrett (USP 4989160) as applied to claim 1 above, in further view of Wodjenski (US 20060032550).
Regarding claim 5, Jurcik further teaches an operation input portion of the PLC for inputting prescribed operational values such as gas cylinder pressure, gas cylinder mass, and density tables (col. 13, lines 65-67 through col. 14, lines 1-25).
Jurcik does not explicitly teach an operation input portion with a display portion for displaying a measured temperature measured by the temperature measuring portion.
However, Wodjenski teaches an operation input portion with a display portion (i.e., touch screen interface 30) for displaying a measured temperature measured by a temperature measuring portion, for the benefit of monitoring status and providing input to the system (para 0008, 0032, 0055, 0082, see for example Fig. 7). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide an operation input portion with a display portion for displaying a measured temperature measured by the temperature measuring portion with the apparatus of Jurcik, as taught by Wodjenski, for the benefit of monitoring status and providing input to the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717